Citation Nr: 0115836	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-18 149	)	DATE
	)
	)


THE ISSUE

1.  Whether the Board's denial of service connection for gall 
bladder disease in a September 24, 1953 decision, as revised 
on reconsideration on January 26, 1954, contained clear and 
unmistakable error.

2.  Whether the Board's continued denial of service 
connection for gall bladder disease on November 21, 1958 and 
March 8, 1960 contained clear and unmistakable error.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from March 1944 to January 
1946.  This case arises from a request for revision of prior 
Board decisions, filed directly with the Board, under 
38 U.S.C.A. § 7111, alleging clear and unmistakable error in 
a in a September 24, 1953 decision, as revised on 
reconsideration on January 26, 1954, which denied service 
connection for gall bladder disease, as well as in subsequent 
Board decisions on November 21, 1958 and March 8, 1960, which 
continued the denial of service connection for that disorder. 


FINDINGS OF FACT

1.  On September 24, 1953 the Board denied service connection 
for gall bladder disease; upon reconsideration, on January 
26, 1954, the Board again denied service connection for gall 
bladder disease.  

2.  Evidence before the Board on January 26, 1954, did not 
compel a conclusion, to which reasonable minds could not 
differ, inconsistent with the Board's determination.

3.  On November 21, 1958 and on March 8, 1960, the Board 
continued the denial of service connection for gall bladder 
disease; evidence before the Board at the time of those 
decisions did not compel a conclusion, to which reasonable 
minds could not differ, inconsistent with the Board's 
determinations.


CONCLUSIONS OF LAW

1.  The January 26, 1954, Board decision, which denied 
service connection for gall bladder disease, did not contain 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
1998); 38 C.F.R. § 20.1403 (2000).  

2.  The November 21, 1958 and March 8, 1960 Board decisions, 
which continued the denial of service connection for gall 
bladder disease did not contain clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. § 20.1403 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recent statutory and regulatory changes have made it possible 
for the Board to revise or reverse an earlier Board decision 
based upon clear and unmistakable error.  See 38 U.S.C.A. 
§ 7111; see also Public Law 105-111 (November 21, 1997); 64 
Fed. Reg. 2134 (1999)(codified at 38 C.F.R. § 20.609(c)(4) 
and Part 20, subpart O); Chairman's Memorandum No. 01-99-09 
(February 19, 1999).  Clear and unmistakable error is a very 
specific and rare kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Review for clear and unmistakable error 
must be based on the record and the law that existed when 
that decision was made.  In addition, to warrant revision of 
a Board decision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403.

The veteran alleges clear and unmistakable error in the 
Board's denial of service connection for gall bladder disease 
in a September 24, 1953 decision, as revised on 
reconsideration on January 26, 1954.  He also alleges clear 
and unmistakable error in the Board's continued denial of 
service connection for gall bladder disease in two subsequent 
decisions, dated November 21, 1958 and March 8, 1960.  He 
alleges that gall bladder disease, surgically treated after 
his separation from service, had its onset in service.  He 
further alleges that the determinations by the Board, that 
his disorder existed prior to service, were erroneous.  

At the time of the Board's September 24, 1953 decision, 
evidence included service medical records, which revealed no 
significant abnormality at the time of induction.  Those 
records also revealed treatment in service for complaints of 
abdominal pain.  In May 1944, the veteran complained of upper 
abdominal pain and indicated that three or four years earlier 
he had been treated for an ulcer.  He was hospitalized, 
during the course of which he also reported a dull aching 
pain of eight years duration.  Diagnoses were pylorospasm and 
trichuriasis.  Shortly after discharge in June 1944, the 
veteran was readmitted, again with abdominal complaints.  The 
diagnosis was then acute gastroenteritis.  Sterile 
hypodermics apparently relieved symptoms, and, in July 1944, 
the veteran was returned to duty.  The veteran, thereafter, 
did not receive treatment for gastrointestinal complaints 
while in service, and a separation examination revealed no 
defects.  

Evidence before the Board also included post-service 
treatment records, as well as statements from the veteran's 
treating physician.  Those reports and statements reflect 
that the veteran underwent removal of the gall bladder in 
September 1946 after presenting, in January of that year, 
with complaints that the physician determined to be gall 
stone colic.  According to the veteran's physician, 
examination of the veteran's gall bladder after removal 
revealed more than 500 small gallstones.  

A statement received in September 1951 from another private 
physician reflects that the veteran had been treated in 1943 
for stomach trouble due to appendicitis.  That statement also 
reflects the veteran later received treatment from another 
physician.  

An October 1946 statement from the private physician who 
removed the veteran's gall bladder reflects a history since 
early teens of abdominal pain not relieved by an 
appendectomy.  That statement reflects that the veteran 
experienced repeated attacks while in service, that the 
veteran's gall bladder disorder existed prior to service, and 
that the disorder "may well have been aggravated by 
service."  A February 1952 statement from that same 
physician reflects a conclusion that the veteran's gall 
stones "developed  . . .  while in the service" and that 
they were "aggravated by service."  

On September 24, 1953, the Board issued a decision denying 
service connection for gall bladder disease.  In so doing, 
the Board concluded that the evidence clearly and 
unmistakably established that the veteran had stomach 
complaints prior to entry into active service.  The Board 
further held that pre-service gastrointestinal complaints, 
regardless of their classification, were not aggravated 
during service.  The Board further indicated that, although 
gallstones were reportedly removed within one year of the 
veteran's separation from service, the post operative report 
at the time of the cholecystectomy did not indicate the 
existence of gall stones, but instead identified the presence 
of acute cholecystitis with hydrops of the gall bladder.  

The Board subsequently received additional evidence that 
included a sworn statement from the physician who removed the 
veteran's gall bladder.  That statement certified that the 
physician surgically removed the veteran's gall stones in 
September 1946.  

On January 26, 1954, the Board reconsidered its earlier 
decision.  The Board again denied service connection for gall 
bladder disease.  In that decision, the Board conceded that 
gallstones had been removed within a year of the veteran's 
separation from service.  The Board held that the veteran 
clearly and unmistakably suffered gastrointestinal complaints 
prior to service that were manifestations of a preexisting 
gall bladder disease and that the condition was not 
aggravated during service.  

Subsequent to that decision, in May 1955, the veteran 
presented complaints during a VA examination of dull aching 
pain in the mid epigastric area.  The diagnosis was post 
cholecystectomy syndrome biliary dyskinesia.  

In a February 1958 letter, a private physician indicated that 
the veteran had been free of abdominal pain for four years 
since his gall bladder surgery, after which attacks of pain 
became more severe and closer together.  The physician opined 
that the veteran had common duct trouble associated with 
pancreatitis.  

A May 1958 VA examination resulted in diagnoses that included 
chronic pancreatitis, as well as diabetes mellitus.  
Additional evidence included a statement from a fellow 
service member, who indicated that the veteran complained of 
abdominal distress during service; a statement from the 
veteran's physician that the veteran developed, in addition 
to his prior abdominal troubles, weakness and fainting 
spells; and a statement from a registered nurse who indicated 
that she gave the veteran pain medication daily.  

On November 21, 1958, the Board concluded that the evidence 
indicated that the veteran's complaints prior to service and 
immediately following induction were indicative of chronic 
gall bladder disease.  The Board further held that inasmuch 
as the veteran served for one and one half years without 
further incident, gall bladder disease was not aggravated by 
service.  

Subsequently, the veteran submitted a July 1959 statement 
from the physician who removed the veteran's gall bladder.  
The physician indicated that he did not know what the 
veteran's condition was before going into service.  The 
physician further indicated that the veteran did not have 
peptic ulcer, to the physician's knowledge, but did have 
chronic cholecystitis and cholelithiasis.  

On March 8, 1960, the Board considered the July 1959 
statement from the veteran's physician.  The Board concluded 
that the statement was not sufficient to reverse or modify 
the prior decisions denying service connection for gall 
bladder disease.  

The January 26, 1954 Board decision, which revised the 
September 24, 1953 decision and which denied service 
connection for gall bladder disease does not contain clear 
and unmistakable error.  The revised decision reflects a 
determination that, although gallstones were removed within a 
year of the veteran's separation from service, gall bladder 
disease existed prior to service and was not aggravated by 
service.  

At the time of that decision, the law, as it does currently, 
made service connection available for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 701 (1946); 38 C.F.R. § 3.377 (1949).  
Certain disorders, including caliculi of the gall bladder, 
were presumed to have been incurred in service if manifested 
within a year of separation from service to a degree of 10 
percent or more.  38 C.F.R. §§ 3.80, 3.86 (1956 & 1949). 

A veteran was afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service; that presumption could 
be overcome only by clear and unmistakable evidence that a 
disability existed prior to service.  See 38 U.S.C.A. §§ 471, 
471a (1946); 38 C.F.R. § 3.379 (1949).

At the time of the Board's January 26, 1954 decision, the 
Board had before it evidence that included a private treating 
physician's October 1946 opinion that gall bladder disease 
with stones existed prior to service.  The Board was entitled 
to rely on this opinion, which was consistent with a history 
of complaints of abdominal pains prior to service, in 
concluding that gall bladder disease existed prior to 
service.  Although the physician therein opined that the 
disorder may have been aggravated by service, this opinion 
was equivocal and the latter February 1952 opinion wherein 
that physician indicated that the disease was both incurred 
in and aggravated by service left unclear the rationale for 
ascertaining that the veteran's disease was aggravated 
thereby.  The service medical records failed to document 
abdominal complaints after the veteran's initial treatment in 
service.  The Board, therefore, similarly was entitled to 
conclude that the veteran's disability did not grow worse 
during service.  Although a different adjudicating body may 
have been able to come to a different conclusion, the 
evidence then before the Board did not compel a conclusion, 
to which reasonable minds could not differ, inconsistent with 
the Board's determination.

Similarly evidence before the Board in November 21, 1958 and 
March 8, 1960 did not compel different conclusions.  At the 
time of the Board's November 21, 1958 and March 8, 1960 
decisions, the underlying law was essentially the same.  38 
U.S.C.A. §§ 301, 310, 311, 312, 313 (1958); see also 38 
U.S.C.A. § 353 (1958)( a preexisting injury or disease is 
considered to have been aggravated by service if there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease).  The evidence then in 
the claims file, submitted subsequent to January 26, 1954 did 
not contradict the earlier conclusion that the veteran's 
disorder existed prior to service and did not provide 
additional medical evidence from which to conclude that the 
veteran's disorder grew worse during service.  Furthermore, 
neither the body of evidence before the Board in November 
1958 nor that evidence before the Board in March 1960 would 
have required a different result than that obtained in 
January 1954.  Both on November 21, 1958 and on March 8, 1960 
the Board had competent medical evidence, upon which it would 
have been entitled to rely, that the veteran's disorder 
existed prior to service and was not thereby aggravated. 

In May 1971 a VA physician reviewed the claims file and 
determined that there was no solid evidence that gallstones 
were present prior to military service.  The physician also 
concluded that the "chance was real that the stones formed 
or worsened during [the veteran's] service time."

In June 1971, the Board revisited the issue of entitlement to 
service connection for a cholecystectomy, and service 
connection for cholecystectomy was allowed.  However, the May 
1971 opinion was not before the Board at the time of the 
decisions in question.  Further, that one finder of fact may 
come to a different conclusion based upon a body of evidence 
does not render erroneous a contrary conclusion by a 
different finder of fact.  The claims file does not reveal 
clear and unmistakable error in the Board's decisions, and 
the veteran's motion must be denied.  



ORDER

The motion is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 



